JUDGMENT
Appellant was found guilty of two violations of the Weapons Law, consisting in carrying an unloaded 22 caliber *126revolver, without having a license to carry weapons and in having in his possession the same weapon without having a license to possess firearms. He was sentenced to serve seven months in jail, concurrently, on both counts.
The evidence of the people through the only witness for the prosecution, the policeman who intervened with appellant, is in the sense that while the latter’s luggage — which consisted of two paper bags, the kind known as shopping bags and a package — was being inspected by a customhouse inspector at the airport (appellant was going on a trip) they found in a package, or in the jacket, or in the coat, an unloaded 22 caliber revolver. Appellant testified that he placed his bundles on a bench facing departure gate No. 8, and went to the rest room; that when he returned he gathered his belongings and placed them on the customhouse inspector’s table and the latter took out the revolver and called the policeman and then he placed the revolver inside the pocket of appellant’s coat and gave the coat with the revolver to the policeman. He testified that the revolver was not his and that he was not carrying it.
The evidence for the prosecution is extremely confusing. The policeman testified first that the customhouse inspector told him, “Look, Rodriguez, that man is carrying a revolver and I searched the package and took out the revolver.” Further on he testified that appellant had the revolver “in the pockets.” He testified that the customhouse inspector was inspecting the packages; that the revolver was “in the package of the jacket, not in the coat”; he testified, “I put my hand inside and I took it out.” The policeman testified that it was a “Colt” revolver and also that it was a “Brevetatta” [sic] of Italian make. (He probably meant “Beretta,” which is an Italian brand of firearms.)
We do not think that a so confusing evidence can destroy defendant’s presumption of innocence, or that it is sufficient to send him to j ail for seven months.
*127The judgment rendered in this case by the Superior Court, San Juan Part, on September 8, 1967, is reversed.
It was so decreed and ordered by the Court and certified by the Clerk. Mr. Justice Pérez Pimentel and Mr. Justice Santana Becerra dissented.
(s) Joaquín Berríos

Clerk

—O—